DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
The amendments and arguments filed on 09/17/2021 have been entered and considered.  Claims 7, 10-23, and 27-29 are pending; Claims 1-6, 8-9 and 24-26 are cancelled; Claims 7, 10, 11, 14, 21, and 27 are amended; and Claims 7, 10-23, and 27-29 are under examination.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interview with Attorney Jessica Susie on Oct. 4, 2021.
The application has been amended as follows:  
Claim 7. A method of processing a gum feedstock comprising at least one phospholipid material that comprises at least one nitrogen-based material, comprising: 
hydrolyzing said feedstock with an acid catalyst in the presence of an alcoholic solvent to form a first phase and a second phase, said first phase comprising oil and 
further concentrating said nitrogen-based material from the second phase; 
wherein said gum feedstock is selected from the group consisting of wet gums, dried gums, enzymatic wet gums, lecithin, and vegetable oil phospholipids.

Claim 12. The method of claim 11 wherein said first phase further comprises said alcohol.

Claim 13. The method of claim 12 wherein said second phase further comprises water and said alcohol.

Claim 17. The method of claim 15 further comprising: treating said dried second phase with alcohol to form an alcohol phase and a residue phase; filtering said alcohol phase to create a permeate and a retentate; and concentrating said nitrogen-based material from at least one of said permeate and said retentate.

Claim 21. A method of processing a gum feedstock comprising at least one phospholipid material that comprises at least one nitrogen-based material,  comprising: 
obtaining [[a]] said feedstock, wherein said feedstock [[that]] is a byproduct of vegetable oil refining
hydrolyzing said phospholipid materials with a catalyst in the presence of an alcoholic solvent selected from the group consisting of methanol, ethanol, isopropanol and butanol,  said alcohol, wherein said catalyst is an enzyme or an acid;
separating said first and second phases; and 
further concentrating said nitrogen-based material from the second phase.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
(i) the rejection of Claims 14-18 under 35 U.S.C. 112(b) is withdrawn due to the amendment to the claims filed on 09/17/2021; 
(ii) the rejection of Claims 7, 8, 19,  21, 22, 24, and 25 under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. is withdrawn due to the amendment to the claims filed on 09/17/2021 as well as Applicant’s persuasive argument in the 09/17/2021 response (page 6/last paragraph) that the base claims 7 and 21 have been amended to include all the allowable subject matter in claims 9 and 26, respectively; and 
(iii) The rejections of Claims 7, 8, and/or 19-23 under 35 U.S.C. 103 as being unpatentable over Kellens et al. alone or in combination with Hirai et al. are withdrawn due to the amendment to the claims filed on 09/17/2021 as well as Applicant’s persuasive arguments in the 09/17/2021 response (page 6/last paragraph). 
Therefore, the claimed method of Claims 7, 10-23, and 27-29 is novel and unobvious over the art of record, and the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 7, 10-23, and 27-29 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653	
	
/ALLISON M FOX/Primary Examiner, Art Unit 1633